Cook, J.,
dissenting. Like the majority, I disagree with the court of appeals’ holding that reinstating Sundstrom would violate an explicit, well-defined, and dominant public policy. I would, nonetheless, affirm the court of appeals’ judgment because I agree with the Southwest Ohio Regional Transit Authority (“SORTA”) that the panel’s award did not draw its essence from the CBA.
On the one hand, the majority concedes that SORTA’s drug policy may be “facially valid.” On the other hand, the majority finds that the policy “violates the sufficient-cause requirement for dismissal of the CBA.” But neither the majority nor the panel can have it both ways. The arbitration panel in this case found it difficult to determine whether the union had ever actually challenged the facial validity of the drug policy. The panel concluded, however, that to the extent the union did challenge the facial validity of the rule, “the Authority’s Policy is facially valid.” This valid rule was thereby “incorporated into the collective bargaining agreement and [had] the force of contract language.” Mountaineer Gas Co. v. Oil, Chem. & Atomic Workers Internatl. Union (C.A.4, 1996), 76 F.3d 606, 610. Under the express terms of Section 3(d) of the CBA, the panel had “no authority to alter, amend, modify, add to, subtract from or change the terms” of the agreement.
*116But like the arbitrator in Mountaineer Gas, supra, the arbitration panel here “ignored the unambiguous language of the Drug Policy and fashioned a modified penalty that appealed to [its] own notions of right and wrong. * * * By fashioning [a] new remedy and infusing [its] personal feelings and sense of fairness into the award, the [panel] created an award that failed to draw its essence from the CBA.” Id., 76 F.3d at 610. As the United States Supreme Court has noted, though arbitrators may certainly interpret CBA provisions, they cannot disregard them, and “[do] not sit to dispense [their] own brand of industrial justice.” United Steelworkers of Am. v. Enterprise Wheel & Car Corp. (1960), 363 U.S. 593, 597, 80 S.Ct. 1358, 1361, 4 L.Ed.2d 1424, 1428. The Sixth Circuit has agreed, and vacated an arbitrator’s award of reinstatement when the CBA provided that an employee could be “discharged without [redress] if proven guilty of * * * insubordination.” Morgan Serv., Inc. v. Local 323, Chicago & Cent. States Joint Bd., Amalgamated Clothing & Textile Workers Union, AFL-CIO (C.A.6, 1984), 724 F.2d 1217, 1219.
The majority describes the United States Supreme Court’s recent Eastern Associated Coal Corp. decision as “an almost identical case.” Eastern Associated Coal Corp. v. United Mine Workers of Am., Dist. 17 (2000), 531 U.S. —, 121 S.Ct. 462, 148 L.Ed.2d 354. But Eastern differs markedly from the case at bar. In Eastern, the Supreme Court expressly assumed that the CBA at issue provided for reinstatement, and also specifically noted that the employer had never claimed that the arbitrator acted outside the scope of his contractually delegated authority. Id. at —, 121 S.Ct. at 466-467, 148 L.Ed.2d at 360-361. Unlike the employer in Eastern, however, SORTA has consistently claimed that the panel acted outside the scope of its contractually delegated authority. SORTA did so in its complaint and application to vacate the arbitration award, in its brief to the court of appeals, and in its merit brief to this court. Accordingly, although I agree with Eastern’s holding that public policy considerations do not preclude enforcement of reinstatement awards such as the one at issue here, Eastern did not overturn Enterprise Wheel, supra, and does not compel today’s result. See Eastern, 531 U.S. at —, 121 S.Ct. at 466, 148 L.Ed.2d at 360 (“Of course, an arbitrator’s award ‘must draw its essence from the contract and cannot simply reflect the arbitrator’s own notions of industrial justice,’ ” quoting United Paperworkers Internatl. Union, AFL-CIO v. Misco, Inc. [1987], 484 U.S. 29, 38, 108 S.Ct. 364, 371, 98 L.Ed.2d 286, 299). I would, therefore, affirm the judgment of the court of appeals.
W. Duncan Whitney, Delaware County Prosecuting Attorney, and Rosemary E. Rwpert, Assistant Prosecuting Attorney, for appellee.
David H. Bodiker, Ohio Public Defender, and Theresa G. Haire, Assistant Public Defender, for appellant.